Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 1 of 35

Yio of the Clark, of Courts
County of Lukes County

 

CLERK OF CourTs TeL. 508-627-4668
JosePH E. SoLtitto, JR. EpaarTown, MASSACHUSETTS
02539
ASSISTANT CLERK

PauLA BERUBE-DEVANEY

October 22, 2018

By USPS

Attn: Aaron A. Fredericks, Esq.
Sassoon & Cymrot

84 State Street

Boston, MA 02109

Re: Matthew Vanderhoop vs. Wilmington Savings Fund Society FSB
Docket No. 1874CV00034

Dear Mr. Fredericks,

Please find attached certified copies and the docket report that you requested for the
above referenced case. A total of 29 pages were copied at $2.50 per page. Please forward a check
in the amount of $72.50 payable to the Dukes County Superior Court.

Soup SA: i. ot)

JOSEPH E. SOLLITTO, JR.
CLERK OF COURTS
CRTR2709-CR

DUKES COUNTY
Docket Report

 

1874CV00034 Vanderhoop, Matthew vs. Wilmington Savings Fund Society FSB

 

 

CASE TYPE: Real Property FILE DATE: 08/22/2018
ACTION CODE: C99 CASE TRACK: F - Fast Track
DESCRIPTION: Other Real Property Action

CASE DISPOSITION DATE 09/18/2018 CASE STATUS: Closed

CASE DISPOSITION: Transferred to another Court STATUS DATE: 09/18/2018
CASE JUDGE: CASE SESSION: CivilA

 

 

 

    

SS A ee eee

 

Tickler Description Completion Date

 

 

 

 

 

| Due Date
SOME nee eee 1120/2018 CONGO ane
be Rule 16 Served By. ee (2/20/2018 __ _0o/18/2018 le
_ Rule 12/19/20 Served By eee 12/20/2018 09/18/2018
oS faf2o/2018 = OeB2018
oe TS PNY ae tn Ole2i2019  _Oe2018
_ Rule 12/19/20 Filed By ee: 01/22/2019 09/18/2018
_. Rule 12/19/20 Heard By O2g2019 __Ote/2018
wale Te NY a 2 ce gee nee cemsewen rem-rn nnegresenenossesen 0219/2019 ___ 09/18/2018
2 UT octane er reree nee eeerneeneennmenrenuiie OOM Oe |. COONS a.

_, RUE SG Sever BY ne nee neem emernnemennnemnmnann CEOS nS
-RuleSé6FiledBy 08/19/2019, 09/18/2018 oo
__ Final Pre-Trial Conference So 12/16/2019 09/18/2018

Judgment 08/21/2020 09/18/2018
: PARQES Maio hapa ges
Plaintiff Attorney 635729

Vanderhoop, Matthew
17 Old South Road
Aquinnah, MA 02535

 

Deborrah M Dorman

Law Office of Deborrah M. Dorman
Law Office of Deborrah M. Dorman

Post Off Box 944

Vineyard Haven, MA 02568
Work Phone (774) 563-0040
Added Date: 08/22/2018

 

 

 

Printed: 10/22/2018 8:58 am

Case No: 1874CV00034

Page: 1

 

 
CRTR2709-CR

 

DUKES COUNTY
Docket Report

 

Defendant

Wilmington Savings Fund Society FSB

Attorney

Suite 3102

Attorney

8th Floor

 

Julie A Ranieri
Korde & Associates, P.C.
Korde & Associates, P.C.
900 Chelmsford St

Lowell, MA 01851
Work Phone (978) 256-1500
Added Date: 09/05/2018

Aaron Fredericks
Sassoon & Cymrot, LLP
Sassoon & Cymrot, LLP
84 State St

Boston, MA 02109
Work Phone (617) 720-0099
Added Date: 09/17/2018

655936

688412

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EVENTS ©
Date Session Event Result Resulting Judge
08/22/2018 Civil A Motion Hearing Held as Scheduled Moriarty
09/04/2018 = CivilA Hearing on Preliminary Rescheduled Moriarty
Injunction
FINANCIAL SUMMARY |
Fees/Fines/Costs/Charge Assessed Paid Dismissed Balance
Total 370.00 370.00 0.00 0.00

 

 

 

Printed: 10/22/2018 8:58am

Case No: 1874CV00034

Page: 2

 

 

 
 

CRTR2709-CR

 

DUKES COUNTY
Docket Report

 

 

 

 

 

 

 

Date Ref Description Judge
08/22/2018 Attorney appearance
On this date Deborrah M Dorman, Esq. added for Plaintiff Matthew
Vanderhoop
08/22/2018 Case assigned to:
DCM Track F - Fast Track was added on 08/22/2018
08/22/2018 1 Original Civil Complaint Filed and Motion for Temporary Restraining
Injunction for Protection From an Unlawful Foreclosure Auction of His
Home.
08/22/2018 Civil action cover sheet filed.
08/22/2018 3 Affidavit of Matthew Vanderhoop
in Support of Complaint and Motion for Temporary Restraining Injunction
for Protection From an Unlawful Foreclosure Auction of His Home.
08/22/2018 Event Result:: Motion Hearing scheduled on: Moriarty
08/22/2018 11:00 AM
Has been: Held as Scheduled
Hon. Cornelius J Moriarty, Il, Presiding
Appeared:
Staff:
08/30/2018 4 Defendant Wilmington Savings Fund Society FSB's Assented to Motion to
continue / reschedule an event 09/04/2018 09:00 AM Hearing on
Preliminary Injunction
09/04/2018 Event Result:: Hearing on Preliminary Injunction scheduled on: Moriarty
09/04/2018 09:00 AM
Has been: Rescheduled For the following reason: By Court prior to
date
Hon. Cornelius J Moriarty, Il, Presiding
Appeared:
Staff:
09/05/2018 Attorney appearance
On this date Julie A Ranieri, Esq. added for Defendant Wilmington Savings
Fund Society FSB
09/17/2018 5 Attorney appearance
On this date Aaron Fredericks, Esq. added for Defendant Wilmington
Savings Fund Society FSB
09/17/2018 6 Notice of Removal to the United States District Court filed by
Applies To: Fredericks, Esq., Aaron (Attorney) on behalf of Wilmington
Savings Fund Society FSB (Defendant)
09/17/2018 7 Certificate of service of attorney or Pro Se:
Aaron Fredericks, Esq.
09/18/2018 Case transferred to another court.

 

 

 

Printed: 10/22/2018 8:58 am

Case No: 1874CV00034

Page: 3

 

 
 

CRTR2709-CR

  

be Kove 1192 ORDGNVEGUMNOR MASFAUBWPEF18 Page 5 of 35
' DUKES COUNTY
Docket Report

 

09/21/2018 8 Notice of Removal to the United States District Court filed by
Wilmington Savings Fund Society FSB

Applies To: Wilmington Savings Fund Society FSB (Defendant)

10/01/2018 9 Service Returned for
Defendant Wilmington Savings Fund Society FSB: Service through person
in charge / agent; on 9/24/2018

 

 

 

 

Printed: 10/22/2018 8:58 am Case No: 1874CV00034 Page: 4

 
Case 1:18-cv-11924-FDS Document (oe 10/29/18 Page 6 of 35

t

THE TRIAL COURT
Saperov PROT gaps COURT DEPARTMENT

_ _ COMMONWEALTH OF MASSACHUSETTS

DUKES, SS DOCKET NO. 1974C.V000 3¥

 

MATTHEW VANDERHOOP,
Plaintiff

k
Q

Xu

3

3 VS

{ WILMINGTON SAVINGS FUND
AN

 

eles Ahm

Joseph E. Sollitto, Jr.
Clerk of Courts

SOCIETY FSB, DOING BUSINESS AS
CHRISTIANA TRUST, NOT IN ITS
INDIVIDUAL CAPACITY, BUT
SOLELY AS TRUSTEE FOR BCAT
2014-10TT,

Defendant

 

COMPLAINT AND MOTION FOR TEMPORARY
RESTRAINING INJUNCTION FOR PROTECTION FROM
AN UNLAWFUL FORECLOSURE AUCTION OF HIS
HOME, G.L.c 244, Sec. 35B

NOW COMES Mr. Matthew Vanderhoop, the Plaintiff in the above-captioned action, who
presents this Complaint and Motion for Temporary Restraining Injunction for Protection from
Unlawful Foreclosure Auction of his Home, located at 17 Old South Road, in Aquinnah,
Massachusetts.

1. On or about April 24, 2007, Mr. Vanderhoop obtained a mortgage from Sovereign Bank
for $850,000 to purchase 17 Old South Road, Aquinnah. During the recent recession, Mr.

Vanderhoop fell behind in his mortgage, but has been denied the opportunity to modify

L, be deve ,
ee er

his mortgage in order to avoid foreclosure of his home in violation of G.L.c 244,
2. The Defendant does not have clear title to Mr. Vanderhoop’s home, 17 Old South Road,
Aquinnah.

Goa (KO YO 88a,

3. On January 22, 2016, Angela Farmer, Vice President, signed an Affidavit Regarding Note
Secure by Mortgage to be Foreclosed, by Wilmington Savings Fund Society, FSB, doing

business as Christiana Trust, not in its individual capacity but solely as Trustéel&dED

SUPERIOR COURT
COUNTY OF DUKES COUNTY

AUG 22 2018

REC'D
rere CLERK
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 7 of 35

BCATd 2014-10TT by Rushmore Loan Management Services LLC, its appointed
attorney in Fact. See Book 01397, Book 883.

. However, the property was not transferred to Wilmington Savings until February 6, 2018,
when MTGLQ Investors, assigned and transferred Wilmington Savings Fund Society,
FSB, Doing Business as Christiana Trust, not in its individual capacity but solely as
Trustees for BCAT 2014-10TT, whose address is c/o Selene Finance LP. See Book
01460, Page 560.

. Permission for Mr. Vanderhoop to access his home at 17 South Road, Aquinnah, has
been granted to him and his family members by the Wampanoag Tribe of Gay Head

(Aquinnah), of which Mr. Vanderhoop is a member, and it is questionable as to whether

 

access across Wampanoag Tribal Lands would be allowed to a third party.

THEREFORE, Mr. Vanderhoop ask this Honorable Court to issue a Temporary

Restraining Order, Preliminary Injunction, and. Permanent Injunction restraining and enjoining

the Defendant from conducting a Foreclosure auction of 17 South Road, Aquinnah, and award

any other such relief as the Court deems appropriate. Further, Mr. Vanderhoop requests that the

Court schedule Preliminary Injunction Hearing prior to the expiration of any Temporary

Restraining Order that may be granted.

August 23, 2018 Respectfully submitted,

MATTHEW VANDERHOOP
By his attorney,

Mhrak hy Worn

Deborrah M. Dorman, Esq.
Post Office Box 944
Tisbury, MA 02568

(774) 563-0040
BBO#635729
Case 1:18-cv-11924-FDS Documer€E) Filed 10/29/18 Page 8 of 35

DOCKET NUMBER Trial Court of Massachusetts .
CIVIL ACTION COVER SHEET iN 74cV 000 34 The Superior Court

 

 

 

 

  
  
 

PLAINTIFF(S):

  

ADDRESS:

 

 
   

DEFENDANT(S): «

 

 

   

ADDRESS: ADDRESS:

prone Deer) M DAA

  

 

65a, In 025, i LBD

FOrs an, PA _19O9FP

TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

BBO:

 

 

TRACK HAS A JURY CLAIM MADE?
{| Yes NO

CODE NO.

 
 

“if "Other" please describe: ]

 

STATEMENT OF DAMAGES PURSUANT TO GLL. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS

{attach additional sheets as necessary}

A. Documented medical expenses to date:

 

 
 
 
   

 

 

1. Total hospital expenses ounces $
2. Total doctor expenses ............. seteeneeee veseeneees . $
3. Total. chiropractic expenses ............. $
4. Total physical therapy expenses $
5. Total other expenses (describe below) ........ ;
B. Documented lost wages and compensation to date ...sesscsssssssssssssssssosseessssesuesvessssesssssssssussasesessoesusssseusussessasesisisieipesstsssesceeseeeeeeee $
C. Documented property damages to dated 0... ..cecccccssscecscsccessssecoees $
D. Reasonably anticipated future medical and hospital expenses ..... $
E. Reasonably anticipated lost WaQeS ..o....escesccecccsssesssssecceccsecceecseooeeess.. w= §$
F. Other documented items of damages (describe DEIOW) -..esceesessssesscucsccsnesssssssssssssnscsasecsssessssssetsnecssssenesasssscasssucsseveeesnenvesantausssssurssaeeersssaeeens $

   
  

ue. ey Attit, | TOTAL (A-F):$

Ras a ei (attach adn Sa as Me essa FILED T
Joseph E. Sollitto, Jr. "QuPERIOR COUT wry
Provide a detailed description of claims(s): COUN ; .
TOTAL:
Clerk of Courts AUG v) 2018
intiff: . AEC'D .
Signature of Attorney/Pro Se Plaintiff: X CLERK Date:

 

 

RELATED ACTIONS: Please provide the case number, case name, and county of anyTetatéd actions pending in the Superior Court.

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SUC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

 

 

 

Signature of Attorney of Record: Vy - Date:

 

 
Case 1:18-cv-11924-FDS Document 6 Fie 10/29/18 Page 9 of 35

COMMONWEALTH OF MASSACHUSETTS

THE TRIAL COURT
Dur 1 HKROBERO ANDAR COURT DEPARTMENT

 

DUKES, SS DOCKET NO. 1$74LV 00034
MATTHEW VANDERHOOP, )

Plaintiff ) A, True Copy Attest:
vs ) & AKL,

JOSSpH-ES Sollitto, Jr.

WILMINGTON SAVINGS FUND ) Clerk of Courts
SOCIETY FSB, DOING BUSINESS AS. )
CHRISTIANA TRUST, NOTINITS __)
INDIVIDUAL CAPACITY, BUT )
SOLELY AS TRUSTEE FORBCAT _ )
2014-10TT, )

Defendant )

 

PLAINTIFF’S AFFIDAVIT IN SUPPORT OF
COMPLAINT AND MOTION FOR TEMPORARY
RESTRAINING INJUNCTION FOR PROTECTION FROM
AN UNLAWFUL FORECLOSURE AUCTION OF HIS
HOME, G.L.c 244, Sec. 35B

. My name is Matthew Vanderhoop and I live at 17 Old South Road, Aquinnah,

Massachusetts.

. I obtained a mortgage on or about April 24, 2007, but when I fell behind in my mortgage

payments, was unable to obtain a modification of my mortgage.

. My mortgage changed hands so many times that it was hard to keep up with who really

owned my mortgage and the documents themselves regarding my title are equally

confusing.

- ITamamember of the Wampanoag Tribe of Gay Head (Aquinnah) and have received

tribal permission to access my home. I believe that this right of access is limited to me

and my family.

. Ifthe foreclosure sale of my home is allowed today, my family and I will suffer

irreparable harm.

Signed under the pains and penalties of perjury: f Hust om
Matthew derhoop COUNTY OF DUKES |

AUG 22 2018

REC'D
CLERK
ne
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 10 of 35

 

COMMONWEALTH OF MASSACHUSETTS

DUKE SS. SUPERIOR COURT
DOCKET # 1874CV00034

 

Matthew Vanderhoop,
A ue Copy Attest:
Plaintiff é od ,
v Joseph E. Sollitto, gr.
| Clerk of Courts

Wilmington Savings Fund Society FSB, d/b/a
Christiane Trust, not in its individual capacity
but solely as Trustee for BCAT 2014-1 OTT,

 

Defendant.
ASSENTED TO MOTION TO CONTINUE

Now comes the Defendant, Wilmington Savings Fund Society FSB, d/b/a Christiane Trust,
not in its individual capacity but solely as Trustee for BCAT 2014-10TT (“Defendant”), and
respectfully requests that the Court continue the hearing currently scheduled for Monday,
September 4, 2018 at 9 AM, to one of the following days convenient to the Court: October, 11,
12, 16, 17 or 19, 2018.

In support thereof, undersigned counsel for Defendant states that the parties have agreed
to continue the hearing as Defendant’s counsel is unable to attend the hearing as scheduled on
September 4, 2018. There is no prejudice to either party in granting a brief continuance of the
September 4, 2018, scheduled hearing.

Plaintiff's counsel assents to this motion.

Wherefore, Defendant respectfully requests that the Court allow this Assented to Motion
to Continue the Monday, September 4, 2018 hearing to a date convenient to or the Court as set

forth above. SUPERIOR COURT
COUNTY OF DUKES COUNTY

AUG 30 2018

REC'D

Fanderhoap ~ CLERK
ve Page 1 of 2 Dacket # 1874CV00034
Wilmington Savings Fund Saciety, as Trustee Assented to Motion to Continue
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 11 of 35

Dated: August 29, 2018.

Respectfully submitted, Respectfully submitted,

Plaintiff, Defendant,

Matthew Vanderhoop, Wilmington Savings Fund Society FSB,

By his attorney, d/b/a Christiane Trust, not in its individual
capacity but solely as Trustee for BCAT
2014-10TT

By its attorneys,

Rout. Nh Vrmer— LCE fy Bho fF SFYC.

 

 

 

Deborrah M. Dorman, Esq. BBO # 635729 Julie A. Raniey/Esq ‘fe° # 655936

Law Office of Deborrah M. Dorman Korde & Asse¢Ciates,

P.O. Box 944 900 Chelmsford Street, Suite 3102

Tisbury, MA 02568 Lowell, MA 01851

774-563-0040 (978) 256-1500 (ext. 210)

dormandmd@aol.com jranieri@kordeassociates.com
CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the foregoing Assented to Motion to Continue was sent to:

Deborrah M. Dorman, Esq.
Post Office Box 944
Tisbury, MA 02568

by first class mail, postage prepaid on this 29th day of August 2018.

Li Nobea// fr OB HOS 96,

Julie A. Kani Fo E

Manderhoop
¥, Page 2 of 2 Docket # 1874CV¥ 00034

Wilmington Savings Fund Society, as Trustee Assented to Motion to Continue
Case 1:18-cv-11924-FDS 6) 7) 14 Filed 10/29/18 Page 12 of 35

COMMONWEALTH OF MASSACHUSETTS

DUKES, ss.

SUPERIOR COURT
DEPARTMENT OF THE TRIAL COURT
C.A. NO. 1874CV00034

 

MATTHEW VANDERHOOP,
Plaintiff,

Vv.

WILMINGTON SAVINGS FUND
SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant.

 

 

Joséptr een
ourts

Clerk of
SEP 17 2018

REC'D
eeomeos ERE

 

 

NOTICE OF APPEARANCE

Please enter the appearance of Aaron A. Fredericks, Esq. as counsel of record for

defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its

individual capacity, but solely as Trustee for BCAT 2014-10TT in the above-captioned

action.

DATE: September 11, 2018

7

Aron A. Etederieké, Esq. (BBO#688412)
Sassoon & Cymrot, LLP
84 State Street
Boston, MA 02109
(617) 720-0099
AFredericks@SassoonCymrot.com
Case 1:18-cv-11924-FDS “CG 14 Filed 10/29/18 Page 13 of 35

COMMONWEALTH OF MASSACHUSETTS

DUKES, ss.

 

MATTHEW VANDERHOOP,
Plaintiff,

Vv.

WILMINGTON SAVINGS FUND
SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant.

 

 

 

Deborrah M. Dorman, Esq.
PO Box 944
Tisbury, MA 02568

SUPERIOR COURT
DEPARTMENT OF THE TRIAL COURT
C.A. NO. 1874CV00034

FILED

SUPERICR COURT
COUNTY OF DUKES COUNTY

SEP 17 2018

REC'D
eect CLERK

. NOTICE OF FILING OF NOTICE OF REMOVAL

PLEASE TAKE NOTICE that defendant Wilmington Savings Fund Society FSB,

d/b/a Christiana Trust, not in its individual capacity, but solely as Trustee for BCAT

2014-10TT on the 11% day of September 2018, filed a Notice of Removal regarding the

above-captioned action in the Office of the Clerk of the U.S. District Court for the

District of Massachusetts in Boston, Massachusetts. A copy is attached as Exhibit A.

© ell, Yn

Clerk of Courts

 
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 14 of 35

DATE: September 11, 2018

Respectfully submitted,

WILMINGTON SAVINGS FUND SOCIETY
FSB, D/B/A CHRISTIANA TRUST, NOT
IN ITS INDIVIDUAL CAPACITY, BUT
SOLELY AS TRUSTEE FOR BCAT 2014-
10TT,

"Py —

Aaron A. Fredericks, Esq. (BBO#688412)
Sassoon & Cymrot, LLP

84 State Street

Boston, MA 02109

(617) 720-0099
AFredericks@SassoonCymrot.com

 
 
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 15 of 35

EXHIBIT A

Notice of Removal
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 16 of 35

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS
MATTHEW VANDERHOOP,
Plaintiff,
Vv. Civil Action No. 18-11924
WILMINGTON SAVINGS FUND

SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant.

 

 

 

 

NOTICE OF REMOVAL

PURSUANT TO 28 U.S.C. §§ 1332, 1441 and 1446, defendant Wilmington Savings
Fund Society FSB, d/b/a Christiana Trust, not in its individual capacity, but solely as
Trustee for BCAT 2014-10TT (“Wilmington Savings”) hereby removes the above-
captioned action, originally filed in the Superior Court of the Commonwealth of
Massachusetts, to the U.S. District Court for the District of Massachusetts.

Statement of Grounds for Removal

1. Matthew Vanderhoop (“Plaintiff”) is, on information and belief, a
Massachusetts citizen with a principal residence located in Aquinnah, Massachusetts.

2. Wilmington Savings is a subsidiary of Wilmington Savings Fund Society
Financial Corporation, a financial services holding company headquartered in

Wilmington, Delaware.
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 17 of 35

3. By quitclaim deed dated January 7, 1995, the Plaintiff and Rachel
Vanderhoop became record owners of certain real property known as and numbered 17
Old South Road, Aquinnah, Dukes County, Massachusetts (the “Property”).

4, On April 24, 2007, the Plaintiff executed a promissory note in favor of
Sovereign Bank (the “Lender”) to borrow the sum of $850,000.00 (the “Note”). As
security for his obligations under the Note, the Plaintiff granted a mortgage on the
Property in favor of the Lender (the “Mortgage”).

5. The Mortgage was assigned to Wilmington Savings by an assignment of
mortgage dated February 2, 2015.

6. Selene Finance LP (“Selene”) is the loan servicer for the Note and
Mortgage on behalf of Wilmington Savings.

7. On August 22, 2018, the Plaintiff filed a complaint (the “Complaint”) with
the Superior Court (Dukes) for the Commonwealth of Massachusetts (the “State
Court”), commencing the above-captioned action. A copy of the Complaint is attached
hereto as Exhibit 1.

8. In the Complaint, the Plaintiff seeks inter alia to enjoin Wilmington

Savings from proceeding with a foreclosure sale regarding Wilmington Savings’

Mortgage on the Property.
Jurisdiction
9. This Court has jurisdiction of the above-captioned action pursuant to 28

U.S.C. § 1332 in that the Plaintiff and Wilmington Savings are citizens of different states
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 18 of 35

and the amount in controversy, exclusive of interest and costs, exceeds the sum or value
of $75,000.00.

10. Removal is timely as, on August 22, 2018, the Plaintiff filed the Complaint
with the State Court.

11. Pursuant to the Local Rules for the U.S. District Court for the District of
Massachusetts (the “District Court”), within 30 days after the filing of this notice of
removal, Wilmington Savings shall file with the District Court certified or attested-to
copies of all records and proceedings in the State Court and a certified or attested-to
copy of all docket entries in the State Court. Local Rule 81.1.

Respectfully submitted,

WILMINGTON SAVINGS FUND SOCIETY
FSB, D/B/A CHRISTIANA TRUST, NOT
IN ITS INDIVIDUAL CAPACITY, BUT
SOLELY AS TRUSTEE FOR BCAT 2014-
10TT,

By its attorney,

/s/ Aaron A. Fredericks, Esq.

Aaron A. Fredericks, Esq. (BBO#688412)
Sassoon & Cymrot, LLP

84 State Street

Boston, MA 02109

(617) 720-0099
AFredericks@SassoonCymrot.com

DATE: September 11, 2018
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 19 of 35

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT

 

DUKES, SS DOCKET NO.
)
MATTHEW VANDERHOOP, )
Plaintiff )
)
vs ) SUPERIO
) Counter SRIOR COuRr
WILMINGTON SAVINGS FUND ) P DURES COUNTY
SOCIETY FSB, DOING BUSINESS AS _ ) SEP 17 2018
CHRISTIANA TRUST, NOT IN ITS )
INDIVIDUAL CAPACITY, BUT ) REC'D
SOLELY AS TRUSTEE FOR BCAT ) CLERK
2014-10TT, )
Defendant )
)

 

COMPLAINT AND MOTION FOR TEMPORARY
RESTRAINING INJUNCTION FOR PROTECTION FROM
AN UNLAWFUL FORECLOSURE AUCTION OF HIS
HOME, G.L.c 244, Sec. 35B

NOW COMES Mr. Matthew Vanderhoop, the Plaintiff in the above-captioned action, who
presents this Complaint and Motion for Temporary Restraining Injunction for Protection from
Unlawful Foreclosure Auction of his Home, located at 17 Old South Road, in Aquinnah,
Massachusetts.

1. On or about April 24, 2007, Mr. Vanderhoop obtained a mortgage from Sovereign Bank
for $850,000 to purchase 17 Old South Road, Aquinnah. During the recent recession, Mr.
Vanderhoop fell behind in his mortgage, but has been denied the opportunity to modify
his mortgage in order to avoid foreclosure of his home in violation of G.L.c 244.

2. The Defendant does not have clear title to Mr. Vanderhoop’s home, 17 Old South Road,
Aquinnah.

3. On January 22, 2016, Angela Farmer, Vice President, signed an Affidavit Regarding Note
Secure by Mortgage to be Foreclosed, by Wilmington Savings Fund Society, FSB, doing

business as Christiana Trust, not in its individual capacity but solely as Trustee for
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 20 of 35

BCATd 2014-10TT by Rushmore Loan Management Services LLC, its appointed
attorney in Fact. See Book 01397, Book 883.

4. However, the property was not transferred to Wilmington Savings until February 6, 2018,
when MTGLQ Investors, assigned and transferred Wilmington Savings Fund Society,
FSB, Doing Business as Christiana Trust, not in its individual capacity but solely as
Trustees for BCAT 2014-10TT, whose address is c/o Selene Finance LP. See Book
01460, Page 560.

5. Permission for Mr. Vanderhoop to access his home at 17 South Road, Aquinnah, has
been granted to him and his family members by the Wampanoag Tribe of Gay Head
(Aquinnah), of which Mr. Vanderhoop is a member, and it is questionable as to whether

access across Wampanoag Tribal Lands would be allowed to a third party.

THEREFORE, Mr. Vanderhoop ask this Honorable Court to issue a Temporary
Restraining Order, Preliminary Injunction, and Permanent Injunction restraining and enjoining
the Defendant from conducting a Foreclosure auction of 17 South Road, Aquinnah, and award
any other such relief as the Court deems appropriate. Further, Mr. Vanderhoop requests that the
Court schedule Preliminary Injunction Hearing prior to the expiration of any Temporary

Restraining Order that may be granted.

August 23, 2018 Respectfully submitted,
MATTHEW VANDERHOOP

By his attorney,

Deborrah M. Dorman, Esq.
Post Office Box 944
Tisbury, MA 02568

(774) 563-0040
BBO#635729
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 21 of 35

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT

DUKES, SS DOCKET NO.

 

MATTHEW VANDERHOOP,

VS

WILMINGTON SAVINGS FUND
SOCIETY FSB, DOING BUSINESS AS
CHRISTIANA TRUST, NOT IN ITS
INDIVIDUAL CAPACITY, BUT
SOLELY AS TRUSTEE FOR BCAT
2014-10TT,

Signed under the pains and penalties of perjury:

Plaintiff
LED

SUPERIOR COURT
COUNTY OF DUKES COUNTY

SEP 17 2018

REC'D
CLERK

 

Defendant

PLAINTIFF’S AFFIDAVIT IN SUPPORT OF
COMPLAINT AND MOTION FOR TEMPORARY
RESTRAINING INJUNCTION FOR PROTECTION FROM
AN UNLAWFUL FORECLOSURE AUCTION OF HIS
HOME, G.L.c 244, Sec. 35B

. My name is Matthew Vanderhoop and I live at 17 Old South Road, Aquinnah,

Massachusetts.

. Lobtained a mortgage on or about April 24, 2007, but when I fell behind in my mortgage

payments, was unable to obtain a modification of my mortgage.

. My mortgage changed hands so many times that it was hard to keep up with who really

owned my mortgage and the documents themselves regarding my title are equally

confusing.

. ITamamember of the Wampanoag Tribe of Gay Head (Aquinnah) and have received

tribal permission to access my home. I believe that this right of access is limited to me

and my family.

. Ifthe foreclosure sale of my home is allowed today, my family and I will suffer

irreparable harm. .

 

Matthew Vanderhoop
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 22 of 35

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

1. Title of case (name of first party on each side only) Matthew Vanderhoop v. Wilmington Savings Fund Society FSB
d/b/a Christiana Trust, not in its individual capacity, but solely as Trustee for BCAT 2014-10TT

2. Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
rule 40.1(a}(1)).

 

I, 410, 441, 470, 535, 830*, 835*, 891, 893, 895, R.23, REGARDLESS OF NATURE OF SUIT.

lv Wl. 110, 130, 140, 160, 190, 196, 230, 240, 280,320,362, 370, 371, 380, 430, 440, 442, 443, 445, 446, 448, 710, 720,
740, 790, 820*, 840*, 850, 870, 871.

 

 

 

It. 120, 150, 151, 152, 153, 195, 210, 220, 245, 310, 315, 330, 340, 345, 350, 355, 360, 365, 367, 368, 375, 376, 385,
400, 422, 423, 450, 460, 462, 463, 465, 480, 485, 490, 510, 530, 540, 550, 555, 625, 690, 751, 791, 861-865, 890,
896, 899, 950.

 

*Also complete AO 120 or AO 121. for patent, trademark or copyright cases.

3. Title and number, if any, of related cases. (See local rule 40.1(g)). If more than one prior related case has been filed in this
district please indicate the title and number of the first filed case in this court.

 

 

4. Has a prior action between the same parties and based on the same claim ever “t "| in this cou

YES NO ¥

5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 28 USC

§2403}
YES NO v

YES NO

 

 

 

 

 

 

 

If so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

 

 

 

 

 

 

6. Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §22847
YES NO Y

 

 

 

 

 

 

 

 

7. Do all of the parties in this action, excluding governmental agencies of the United States and the Commonwealth cf
Massachusetts (“governmental agencies”), residing in Massachusetts reside in the same division? - iV Local Rule 40.1(d)).

 

 

 

 

 

 

 

YES NO
A. if yes, in which division do all of the non-governmental parties reside?
Eastern Division ¥ Central Division | Western Division [
B. If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,

residing in Massachusetts reside?

 

 

 

 

 

 

Eastern Division Central Division Western Division LI]

 

 

8. If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (lf yes,
submit a separate sheet identifying the motions)

 

 

 

 

 

 

YES NO v

 

 

(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME Aaron A. Fredericks, Esq.

ADDRESS Sassoon & Cymrot, LLP, 84 State Street, Boston, MA 02109

TELEPHONE No. (617) 720-0099
(CategoryForm9-2018.wpd )
1-44. (Rev. 08/18) Case 1:18-Cv-11924-F DR POPC Ri 4 ee e29/18 Page 23 of 35

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Judtheb WARNS HEES WiREENR ANTS s Fund Society FSB, db/a Christiana Trust, not in

its individual capacity, but solely as Trustee for BCAT 2014-10TT

(b) County of Residence of First Listed Plaintiff Dukes County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES} (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attomeys (Firm Name, Address, and Telephone Nurser) . Attomeys (if'Known)

Deborrah M. Dorman, Esq., Post office Box 944, Tisbury, MA 02568 Aaron A. Fredericks, Esq., Sassoon & Cymrot, LLP

(774) 563-0040 84 State Street, Boston, MA 02109 (617) 720-0099

I. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

O11. U.S. Government O 3. Federal Question PTF DEF PTF DEF

Plaintiff {U.S. Government Not a Party) Citizen of This State (1 © 1 Incorporated or Principal Place o4 04
of Business In This State

0 2 US. Government B 4 Diversity Citizen of Another State QO 2 © 2 Incorporated and Principal Place aos &s

Defendant (indicate Citizenship of Parties in itent ffl) of Business [n Another State
Citizen or Subject of a O3 O 3 Foreign Nation go6 06
Foreign Country

 

 

 

 
 
 

   
 

Click here for:

 

 

IV. NATURE OF SUIT {Place an “X" in One Box Only)

     

 

 

   

 

 

        

         

 

 

 

 

 

 

 

[= BEL CONTRACE Se Sle TORTS pe *[FORFEITURE/PENALTY ©] BANKRUPTC
0 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure OG 422 Appeal 28 USC 158 6 375 False Claims Act
GO 120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
1 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability OC 367 Heatth Care/ O 400 State Reapportionment
© 150 Recovery of Overpayment [0 320 Assault, Libel & Pharmaceutical _.: PROPERTY: RIGHTS: G 410 Antitrust
& Enforcement of Judgment Slander Personal (njury O 820 Copyrights CO 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent © 450 Commerce
7 152 Recovery of Defaulted Liability O 368 Asbestos Personal CO 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine {njury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY [= Be cf = SOCIAB-SECURIFY se] 0 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395f) GO 485 Telephone Consumer
0 160 Stockholders’ Suits O 355 Motor Vehicle O 37 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability O 380 Other Personal OG 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations CF 864 SSID Title XVI O 850 Securities‘Commodities/
O 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act 865 RSI (405(g)) Exchange
CO 362 Personal Injury - Product Liability O 751 Family and Medical O 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
ee REAL PROPERTY: of. SCIVIE RIGHTS: 34: PRISONER PETITIONS ~| 0 790 Other Labor Litigation ‘ BEDERAE TAX SUITS ?::] 0 893 Environmental Matters
CG 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement G 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information
C220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
OF 230 Rent Lease & Ejectment 6 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party O 896 Arbitration
© 240 Torts to Land CG 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
G1 245 Tort Product Liability Accommodations 0 530 General Act/Review or Appeal of
2% 290 All Other Real Property O 445 Amer. w/Disabilities -] 535 Death Penalty Z IMMIGRATION. 2-2 Agency Decision
Employment Other: GO 462 Naturalization Application OC 950 Constitutionality of
O 446 Amer. w/Disabilities -] 540 Mandamus & Other {0 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
& 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
O11 Original &X2 Removed from O 3  Remanded from © 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. sec. 1332, 1441 and 1446

Brief description of cause: |
Plaintiff seeks to enjoin foreclosure sale.

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

Vil. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: © Yes  XiNo
VHI. RELATED CASE)
IF ANY (See instructions): JUDGE > Z DOCKET NUMBER
DATE SIGN TTORN OF D
09/11/2018 : “Sy
FOR OFFICE USE ONLY — Cfo

RECEIPT # AMOUNT APPLYING [FP JUDGE MAG. JUDGE
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 24 of 35

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MATTHEW VANDERHOOCP,
Plaintiff,

V. Civil Action No.

WILMINGTON SAVINGS FUND
SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant.

 

 

 

CERTIFICATE OF SERVICE

I, Aaron A. Fredericks, Esq. of the law firm of Sassoon & Cymrot, LLP, counsel
for defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its
individual capacity, but solely as Trustee for BCAT 2014-10TT hereby certify that I have
this 11 day of September 2018 served a Notice of Removal, a Civil Cover Sheet, a Civil
Category Sheet and this Certificate of Service by causing copies hereof to be sent by
first-class, U.S. mail, postage pre-paid, to the following:

Deborrah M. Dorman, Esq.

PO Box 944

Tisbury, MA 02568

/s/ Aaron A. Fredericks, Esq.
Aaron A. Fredericks, Esq.

FILED

SUPERIOR CO
COUNTY OF DUKES COUNTY

SEP 17 2018

REC'D

 
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 25 of 35

Lo. 9

COMMONWEALTH OF MASSACHUSETTS

DUKES, ss. SUPERIOR COURT
DEPARTMENT OF THE TRIAL COURT
C.A. NO. 1874CV00034

 

 

 

 

MATTHEW VANDERHOOP,

Plaintifé,
v. suri GED

COUNTY OF OUKES COUNTY

WILMINGTON SAVINGS FUND
SOCIETY FSB, D/B/A CHRISTIANA SEP 17 2018
TRUST, NOT IN ITS INDIVIDUAL neon
CAPACITY, BUT SOLELY AS TRUSTEE Cem
FOR BCAT 2014-10TT,

Defendant.

CERTIFICATE OF SERVICE

 

I, Aaron A. Fredericks, Esq. of the law firm of Sassoon & Cymrot, LLP, hereby
certify that I have this 11th day of September 2018 served on behalf defendant
Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its individual
capacity, but solely as Trustee for BCAT 2014-10TT a Notice of Appearance and this
Certificate of Service by causing copies hereof to be sent by first-class U.S. mail to the

following:

Deborrah M. Dorman, Esq.

PO Box 944
Tisbury, MA 02568 Lo
Pat dole, 2 fr [IZ ge

Aaron A. Fredericks-Fisq

 

Joseph £ E. Sollitto, Jr.
Cierk of Courts
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 26 of 35

CERTIFICATE OF SERVICE

I, Aaron A. Fredericks, Esq., counsel for defendant Wilmington Savings Fund
Society FSB, d/b/a Christiana Trust, not in its individual capacity, but solely as Trustee
for BCAT 2014-10TT hereby certify that I have this 11 day of September 2018 served a
copy of the above document by first-class, U.S. mail, postage pre-paid, on the following:

Deborrah M. Dorman, Esq.
PO Box 944

Tisbury, MA 02568 LZ

Aaron A. Fiedéricks, Esq.
Case 1:18-cv-11924-FDS Dkcutfight 14 Filed 10/29/18 Page 27 of 35
Case 1:18-cv-11924-FDS Documenti Filed 09/11/18 Page 1 of 3

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS
MATTHEW VANDERHOOP,
Plaintiff,
v. Civil Action No. 18-11924
WILMINGTON SAVINGS FUND

SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN [TS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant.

 

 

 

 

NOTICE OF REMOVAL

PURSUANT TO 28 U.S.C. §§ 1332, 1441 and 1446, defendant Wilmington Savings
Fund Society FSB, d/b/a Christiana Trust, not in its individual capacity, but solely as
Trustee for BCAT 2014-10TT (“Wilmington Savings”) hereby removes the above-
captioned action, originally filed in the Superior Court of the Commonwealth of
Massachusetts, to the U.S. District Court for the District of Massachusetts.

Statement of Grounds for Removal

1. Matthew Vanderhoop (“Plaintiff”) is, on information and belief, a
Massachusetts citizen with a principal residence located in Aquinnah, Massachusetts.

2. Wilmington Savings is a subsidiary of Wilmington Savings Fund Society

Financial Corporation, a financial services holding company headquartered in

ae Re Fe
Poa) a Oe, Ach, fr

Joseph E. Sollitto, Jr.
Clerk of Courts
FILED

SUPERIOR COURT
COUNTY OF DUKES COUNTY

SEP 21 2018 1

REC'D
eee, CLERK

Wilmington, Delaware. aA

 
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 28 of 35
Case 1:18-cv-11924-FDS Document1 Filed 09/11/18 Page 2 of 3

3. By quitclaim deed dated January 7, 1995, the Plaintiff and Rachel
Vanderhoop became record owners of certain real property known as and numbered 17
Old South Road, Aquinnah, Dukes County, Massachusetts (the “Property”).

4, On April 24, 2007, the Plaintiff executed a promissory note in favor of
Sovereign Bank (the “Lender”) to borrow the sum of $850,000.00 (the “Note”). As
security for his obligations under the Note, the Plaintiff granted a mortgage on the
Property in favor of the Lender (the “Mortgage”).

5. The Mortgage was assigned to Wilmington Savings by an assignment of
mortgage dated February 2, 2015.

6. Selene Finance LP (“Selene”) is the loan servicer for the Note and
Mortgage on behalf of Wilmington Savings.

7. On August 22, 2018, the Plaintiff filed a complaint (the “Complaint”) with
the Superior Court (Dukes) for the Commonwealth of Massachusetts (the “State
Court”), commencing the above-captioned action. A copy of the Complaint is attached
hereto as Exhibit 1.

8. In the Complaint, the Plaintiff seeks inter alia to enjoin Wilmington

Savings from proceeding with a foreclosure sale regarding Wilmington Savings’

Mortgage on the Property.
Jurisdiction
9. This Court has jurisdiction of the above-captioned action pursuant to 28

U.S.C. § 1332 in that the Plaintiff and Wilmington Savings are citizens of different states
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 29 of 35
Case 1:18-cv-11924-FDS Document1 Filed 09/11/18 Page 3 of 3

and the amount in controversy, exclusive of interest and costs, exceeds the sum or value
of $75,000.00.

10. | Removal is timely as, on August 22, 2018, the Plaintiff filed the Complaint
with the State Court.

11. = Pursuant to the Local Rules for the U.S. District Court for the District of
Massachusetts (the “District Court”), within 30 days after the filing of this notice of
removal, Wilmington Savings shall file with the District Court certified or attested-to
copies of all records and proceedings in the State Court and a certified or attested-to
copy of all docket entries in the State Court. Local Rule 81.1.

Respectfully submitted,

WILMINGTON SAVINGS FUND SOCIETY
FSB, D/B/ A CHRISTIANA TRUST, NOT

| hereby certify onF 1, & that the IN ITS INDIVIDUAL CAPACITY, BUT
foregoing cocument is trie and correct copy of the SOLELY AS TRUSTEE FOR BCAT 2014
actonic docket in the captioned case —_

 

ectronically filed original filed on. [1K 10TT,
ct Court By its attorney,

/s/ Aaron A. Eredericks, Esq.

 

Aaron A. Fredericks, Esq. (BBO#688412)
Sassoon & Cymrot, LLP

84 State Street

Boston, MA 02109

(617) 720-0099

AFredericks@SassoonCymeot.com

 

DATE: September 11, 2018
Case 1:18-cv-11924-FDS DocumerAt14 Filed 10/29/18 Page 20 of 25 py Attest:

delle, Br
Joseph &. Sottrtto, Jr.
Affidavit of Process Servef*s** °F courts

TRIAL COURT OF MASSACHUSETTS THE SUPERIOR COURT, DUKES COUNTY

 

MATTHEW VANDERHOOP VS GRISTAMATRST 1874CV00034
PLAINTIFF/PETITIONER DEFENDANT/RESPONDENT CASE NUMBER
| DENORRIS BRITT being first duly sworn, depose and say: that | am over the age of 18 years and

 

not a party to this action, and that within the boundaries of the state where service was effected, | was authorized by law to
perform said service. RECEIVED 9/24/18

‘ce: WILMINGTON SAVINGS FUND SOCIETY, FSB d/b/a CHRISTIANA TRUST
Service: | served NAME OF PERSON / ENTITY BEING SERVED

a SUMMONS AND TEMPORARY RESTRAINING ORDER WITH COMPLAINT & MOTION FOR
with (list documents) TRO WITH AFFIDAVIT IN SUPPORT OF

 

 

 

 

 

 

 

by leaving with PATTI SMITH (authorized person) At
NAME RELATIONSHIP

OO Residence tom

ADDRESS CITY / STATE
GJ Business 509) CARR RD. WILMINGTON, DE 19809

ADURESS LEPY FOrAre
0n 9/24/18 at 2:00 PM

DATE TIME

Thereafter copies of the documents were mailed by prepaid, first class mail on

 

DATE

from
CITY STATE ZIP
Manner of Service:

CORPORATE

0) Personal: By personally delivering copies to the person being served.

0 Substituted at Residence: By leaving copies at the dwelling house or usual place of abode of the person being
served with a member of the household over the age of 18 and explaining the general nature of the papers.

C Substituted at Business: By leaving, during office hours, copies at the office of the person/entity being served with
the person apparently in charge thereof.

C Posting: By posting copies in a conspicuous manner to the front door of the person/entity being served.

| Non-Service: After due search, careful inquiry and diligent attempts at the address (es) listed above, | have been
unable to effect process upon the person/entity being served because of the following reason(s):

[J Unknown at Address [1] Moved, Left no Forwarding [1] Service Cancelled by Litigant [J Unable to Serve in Timely Fashion
CO Address Does Not Exist C) Other

 

 

 

 

 

 

   

 

Service Attempts: Service was attempted on: (1) (2)
DATE TIME DATE TIME
(34) (5)
DATE TIME DATE TIME DATE TIME
AGE 5 sblL Bye Race W___Height5'5 Weight 140 HAIRGRAY
COUNTY OF DUKES COUNTY
SIGNATURE OF PROCESS SERVER
OCT 01 2018 DENORRIS BRITT
800-952-2288
SUBSCRIBED AND SWORN in the State of FURG&E2, New Castle County before me this 24TH day of Sept. A ,2018.
CLERK -
j KEVIN DUNN Via NN —
: NOE - SIGNATURE OF NOTARY PUBLIC
i areTe

pet NOTARY PUBLIC for the state of DELAWARE

 

 

 

NATIONAL ASSOCIATION NE ORNFESSINNAL DRNCESS CERVERG
 

 

 

 

 

Case T:18-Cv-11924-FDS . Document 14 Filed Ge te e 1 Of 3? setts
ourto a
SUMMONS AND TEMPORARY The Superior Court
RESTRAINING ORDER 4874C,V00034 P
CASE NAME: h E. Sollitto, Jr., Clerk of Court
Matthew Vanderhoop vs. Wilmington Savings Fund Society FSB Josep ome
Dukes County
TO: COURT NAME & ADDRESS _
Wilmington Savings Fund Society FSB Dukes County Superior Court
81 Main Street
P. O Box 1267

Edgartown, MA 02539 _

 

 

To the above named defendant(s):

You are hereby summoned and required to serve upon, plaintiffs attorney:
Deborrah M Dorman, Esq.
Law Office of Deborrah M. Dorman
Post Off Box 944
Vineyard Haven, MA 02568

an answer to the complaint/3rd party complaint which is herewith served upon you, within 20 days after service of this summons
upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief

demanded in the complaint/3rd party complaint. You are also required to file your answer to the complaint/3rd party complaint in
the office of Clerk of this Court at Edgartown either before service upon plaintiff's attorney or within a reasonable time thereafter.

Unless otherwise provided by Rule13(a), your answer must state as a counterclaim any claim which you may have
against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiffs claim or you will
thereafter be barred from making such claim in any other action.

WE ALSO NOTIFY YOU that application has been made in said action for a Preliminary Injunction. A hearing will be held
at the court house on:

Date: 09/04/2018
Time: 09:00 AM
Session: Civil A

Session Location: Dukes County Superior Court

at which time you may appear and show cause why such application should not be granted. In the meantime, until such hearing,
WE COMMAND YOU, Wilmington Savings Fund Society FSB and your agents, attorneys and counselors, and each and every
one of them:

Wilmington Savings Fund Society FSB is restrained and enjoined from conducting a Foreclosure auction of 17 South
Road, Aquinnah, MA

 

 

 

 

DATE ISSUED ASSOCIATE JUSTICE AGREBRNT CLERK 7 . / SESSION PHONE#
08/22/2018 Hon. Cornelius J Moriarty, II x leo C Vv ) | 4 ()

Date/Time Printed: 08-22-2018 11:33:03 / / SCVO20\ 11/2014

 

 

 
4

PIO}

 

Case t-18-cv-11924-Ft

- CIVIL TRACKING ORDER
(STANDING ORDER 1- 88)

DS—DBocument t4

DOCKET NUMBER

1874CV00034

 

Fited-10/29/T8 Page 32 of 35

Trial Court of Massachusetts
The Superior Court

S

w

—_|

 

CASE NAME:

Matthew Vanderhoop vs. Wilmington Savings Fund Society FSB

Joseph E. Sollitto, Jr., Clerk of Court
Dukes County

 

T°: Deborrah M Dorman, Esq.
Law Office of Deborrah M. Dorman
Post Off Box 944
Vineyard Haven, MA 02568

COURT NAME & ADDRESS
Dukes County Superior Court
81 Main Street
P.O Box 1267
Edgartown, MA 02539

 

 

TRACKING ORDER -F - Fast Track

You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

 

 

 

 

 

STAGES OF LITIGATION DEADLINE
SERVED BY FILED BY HEARD BY
Service of process made and return filed with the Court 11/20/2018
Response to the complaint filed (also see MRCP 12) 12/20/2018
All motions under MRCP 12, 19, and 20 12/20/2018 01/22/2019 02/19/2019

 

All motions under MRCP 15

  

12/20/2018

   

01/22/2019 02/19/2019

 

 

depositions completed

All discovery requests and depositions served and non-expert

06/18/2019

 

All motions under MRCP 56

 

 

Final pre-trial conference held and/or firm tria

| date set

 

 

Case shall be resolved and judgment shall issue by

 

 
 
  

07/18/2019

08/19/2019

 

12/16/2019

08/21/2020

 
    
  
   

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

08/22/2018

PHONE

 

 

 
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 33 of 35

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT

DUKES, SS DOCKET NO.

 

MATTHEW VANDERHOOP,
Plaintiff

vs

WILMINGTON SAVINGS FUND
SOCIETY FSB, DOING BUSINESS AS
CHRISTIANA TRUST, NOT IN ITS
INDIVIDUAL CAPACITY, BUT
SOLELY AS TRUSTEE FOR BCAT
2014-10TT,

Defendant

 

COMPLAINT AND MOTION FOR TEMPORARY
RESTRAINING INJUNCTION FOR PROTECTION FROM
AN UNLAWFUL FORECLOSURE AUCTION OF HIS
HOME, G.L.c 244, Sec. 35B

NOW COMES Mr. Matthew Vanderhoop, the Plaintiff in the above-captioned action, who
presents this Complaint and Motion for Temporary Restraining Injunction for Protection from
Unlawful Foreclosure Auction of his Home, located at 17 Old South Road, in Aquinnah,
Massachusetts.

1. On or about April 24, 2007, Mr. Vanderhoop obtained a mortgage from Sovereign Bank
for $850,000 to purchase 17 Old South Road, Aquinnah. During the recent recession, Mr.
Vanderhoop fell behind in his mortgage, but has been denied the opportunity to modify
his mortgage in order to avoid foreclosure of his home in violation of G,L.c 244.

2. The Defendant does not have clear title to Mr. Vanderhoop’s home, 17 Old South Road,
Aquinnah.

3. On January 22, 2016, Angela Farmer, Vice President, signed an Affidavit Regarding Note
Secure by Mortgage to be Foreclosed, by Wilmington Savings Fund Society, FSB, doing

business as Christiana Trust, not in its individual capacity but solely as Trustee for
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 34 of 35

BCATd 2014-10TT by Rushmore Loan Management Services LLC, its appointed
attorney in Fact. See Book 01397, Book 883.

. However, the property was not transferred to Wilmington Savings until February 6, 2018,
when MTGLQ Investors, assigned and transferred Wilmington Savings Fund Society,
FSB, Doing Business as Christiana Trust, not in its individual capacity but solely as

Trustees for BCAT 2014-10TT, whose address is c/o Selene Finance LP. See Book
01460, Page 560.

. Permission for Mr. Vanderhoop to access his home at 17 South Road, Aquinnah, has
been granted to him and his family members by the Wampanoag Tribe of Gay Head
(Aquinnah), of which Mr. Vanderhoop is a member, and it is questionable as to whether

access across Wampanoag Tribal Lands would be allowed to a third party.

THEREFORE, Mr. Vanderhoop ask this Honorable Court to issue a Temporary

Restraining Order, Preliminary Injunction, and Permanent Injunction restraining and enjoining
the Defendant from conducting a Foreclosure auction of 17 South Road, Aquinnah, and award

any other such relief as the Court deems appropriate. Further, Mr. Vanderhoop requests that the

Court schedule Preliminary Injunction Hearing prior to the expiration of any Temporary

Restraining Order that may be granted.

August 23, 2018 Respectfully submitted,

MATTHEW VANDERHOOP
By his attorney,

Se) 4 ra
Wnt A Upppre—

Deborrah M. Dorman, Esq.
Post Office Box 944
Tisbury, MA 02568

(774) 563-0040
BBO#635729
Case 1:18-cv-11924-FDS Document 14 Filed 10/29/18 Page 35 of 35

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT

DUKES, SS DOCKET NO.

 

MATTHEW VANDERHOOP,

VS

WILMINGTON SAVINGS FUND
SOCIETY FSB, DOING BUSINESS AS
CHRISTIANA TRUST, NOT IN ITS
INDIVIDUAL CAPACITY, BUT
SOLELY AS TRUSTEE FOR BCAT

2014-10TT,

Plaintiff

Defendant

PLAINTIFE’S AFFIDAVIT IN SUPPORT OF
COMPLAINT AND MOTION FOR TEMPORARY
RESTRAINING INJUNCTION FOR PROTECTION FROM
AN UNLAWFUL FORECLOSURE AUCTION OF HIS
HOME, G.L.c 244, Sec. 35B

. My name is Matthew Vanderhoop and I live at 17 Old South Road, Aquinnah,

Massachusetts.

. lobtained a mortgage on or about April 24, 2007, but when I fell behind in my mortgage

payments, was unable to obtain a modification of my mortgage.

. My mortgage changed hands so many times that it was hard to keep up with who really

owned my mortgage and the documents themselves regarding my title are equally

confusing.

. Tamamember of the Wampanoag Tribe of Gay Head (Aquinnah) and have received

tribal permission to access my home. I believe that this right of access is limited to me

and my family.

. Ifthe foreclosure sale of my home is allowed today, my family and I will suffer

irreparable harm.

—y a7 , 4 ‘
Signed under the pains and penalties of perjury: ThA his’ eddekop |p Lif

Matthew Vanderhoop
